Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 37, 38, 46, 105, 106, and 126-129 directed to inventions and species non-elected without traverse.  Accordingly, these claims are cancelled in the examiner’s amendment below.
In view of the allowability of claim 1, claim 5 has been rejoined.  

Allowed claims
Claims 1, 5, 28, 125, and 130-138 are allowed.  

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please cancel claims 37, 38, 46, 105-106, 126-129.

REASONS FOR ALLOWANCE
The Terminal disclaimers filed 2/23/2022 have been approved.  The rejections under obviousness type double patenting are moot.
The amendments to the claims to require administration of an anti-cholesterol drug that reduces the level of LDL-C or Lp(a) practically applies the JE’s recited in the claims.  Therefore, the rejection under 35 USC 101 is withdrawn.
The amendments to the claims and arguments presented in the response at pages 12-14 are sufficient to overcome the rejections under 35 USC 112(a).  These rejections are withdrawn.
The amendments to the claims have overcome the rejections under 35 USC 112(b) and 35 USC 102(a)(1).   These rejections are withdrawn.
The closest prior art is set forth in the rejection dated 11/12/2021.  The arguments as well as the declaration under 37 CFR 1.132 are persuasive to overcome the rejections under 35 USC 103 in view of the amendments to the claims.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634